Citation Nr: 1417250	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for an acquired psychiatric disorder, described as a bipolar mood disorder with anxiety disorder, currently rated as 10 percent prior to April 4, 2012, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a bipolar mood disorder with anxiety disorder and assigned an initial 10 percent rating from September 11, 2009.  The Veteran has appealed the initial rating.  

In a May 2012 rating decision the 10 percent rating was increased to 30 percent effective April 4, 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

Since the effective date of service connection the Veteran's service connected psychiatric disability. bipolar disorder with anxiety disorder, has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); with GAF scores ranging of 65.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for bipolar disorder with anxiety disorder have not been met since September 11, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes (Codes) 9432 (2013).  

2.  The criteria for an initial rating in excess of 30 percent for bipolar disorder with anxiety disorder have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9432.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  It also contains copies of a November 2007 Social Security Administration (SSA) determination and extensive treatment records awarding disability benefits.  The SSA award notes that the Veteran was disabled due to a back injury, bilateral carpal tunnel syndrome, sleep apnea, high blood pressure, gastroesophageal reflux disorder/hiatal hernia, and knee pain.  Depression was also considered part of his disability.

The Veteran was provided with VA examinations in July 2010 and August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are sufficient, as they considered statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.

The Board has carefully reviewed all statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The Board will consider whether separate ratings may be assigned for separate periods of time since the effective date of service connection based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Here, the disability pictures relative to the Veteran's acquired psychiatric conditions have been consistent across the appeals periods and staged ratings are not warranted.

As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

III.   Background

Service connection for bipolar disorder with anxiety disorder was granted by rating decision of the RO dated in September 2009.  A 10 percent rating was assigned at that time under the criteria of Diagnostic Code 9432, for bipolar disorder.  In the subsequent May 2012 rating decision the rating was increased to 30 percent from April 4, 2012.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating is warranted. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating is warranted.   

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is warranted. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is warranted. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is warranted.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is warranted.  38 C.F.R. § 4.130. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

A veteran may only qualify for a given initial rating based on for a psychiatric disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  38 C.F.R. § 4.130.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013)

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).

VA outpatient treatment records show that the Veteran has received extensive therapy and multiple medications for treatment of his bipolar disorder.     

Records from the Social Security Administration show that the Veteran was awarded disability benefits in a November 2007 decision.  He was found to have severe impairments from sleep apnea, a back disability, back disorder, obesity, bilateral carpel tunnel syndrome, depression, GERD, high blood pressure, knee pain, and hiatal hernia.  A mental residual functional capacity assessment shows that he was found to not be significantly limited in 13 areas and to have moderate limitations in 7 areas.

In a July 2010 VA psychiatric examination, the claims file and medical records were reviewed.  The Veteran had remained married for 24 years.  He was a social drinker but had stopped drinking in 2006.  He has been treated since 2006 for bipolar disorder, depression and anxiety.  He reported mood swings and depression lasting for weeks.  He also reported sadness, irritability, poor sleep, and fatigue.  He got very little sleep.  The Veteran reported auditory and visual hallucinations.  He felt hopelessness with financial problems and was anxious about his inability to do things.  He also noted panic attacks when using his CPAP mask for his Sleep Apnea.

The examiner noted that the Veteran was very clean, casually and appropriately dressed, and neatly groomed.  He was cooperative, friendly, relaxed, attentive, oriented times three, and his affect was appropriate.  His psychomotor motion was unremarkable; and. speech was clear, and concise.  His thought process was unremarkable, as was content.  There was no evidence of delusions, auditory and visual hallucinations, inappropriate behavior, obsessive compulsive rituals, and no homicidal or suicidal ideations.  His judgment and insight were good and his intelligence was average.  The diagnostic impressions were bipolar mood disorder, type I, and anxiety disorder.  A GAF of 65 was assigned.

In a February 2011 VA psychiatric examination (part of a separate TDIU claim).  The Veteran said that he was unemployed due to his service connected sleep apnea and a bipolar disorder.  The examiner found that the Veteran was unemployed as a result of a non-service connected back injury and resulting inability to work; and was not totally occupationally and socially impaired due to his mental condition.  The psychiatric disability did not affect his judgment, thinking, family relations, work, or school.  There was no reduction in reliability.  Review of his treatment records revealed he was stable on his current medications and maintained a GAF of 65.  The examiner opined that with the help of vocational rehabilitation and continuation in treatment with mental health professionals, the Veteran should be able to function in a work environment.

In an April 2012 VA psychiatric examination the diagnostic impressions were bipolar mood disorder, type I, most recent episode unspecified; and, anxiety disorder, NOS.  His GAF score was 65.  The Veteran remained married to his wife of 25 years.  He described his marriage as "great, she takes great care of me I have no complaints, if it wasn't for her I'd have a lot of problems in this world." He reported having few friends but enjoyed fishing.  He sometimes traveled from Kentucky to Florida to stay with his mother-in-law.  He reported occasional use of moonshine and marijuana.

The examiner observed records indicating that the Veteran had last worked in 2004 as a waste water operator but had to quit following a back injury.  He had been seen in individual therapy in the Mental Health Clinic at the Lexington VAMC since his July 2010 VA examination; and, has also been seen by a mental health psychiatrist to manage his psychotropic medications since his last examination.  

Bipolar disorder was the primary diagnosis anxiety disorder was secondary. Examination revealed the Veteran's appearance and hygiene were optimal.  He was oriented to all spheres. His mood was pleasant with congruent affect.  He reports that he has had auditory hallucinations in the past, but he relates these to occurring only in the context of loud noises and his descriptions of such incidents and whether they are true hallucinations is unclear.  He denied any current suicidal or homicidal ideation, plans, or intent.  His thought processes were linear and there was no evidence of a thought disorder.  His attention and memory appeared intact. His intelligence was thought to be in the average range.  His psychiatric disability was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

VA outpatient treatment records dated later in April 2012 show the Veteran had returned about a week earlier from his winter vacation in Florida, where had been since November.  He reported that the trip was great and that he had spent the majority of his time fishing and preparing fish fries for the family.  He had also completed small projects around his mother-in-law's home.  Family issues were described as remaining dormant, but he thought family members would cause problems in the near future.

IV. Rating in excess of 10 percent prior to April 4, 2012

VA treatment and examination records have tended to show mild psychiatric disability; however, the SSA records show some moderate symptoms on examination and a finding that depression played a role in his inability to work.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the 30 percent rating is warranted during the entire appeal period.


V.  Rating in excess of 30 percent 

Throughout the appeal, his disability has been manifested by such symptoms as depression and disturbed sleep.  He has reported occasional audio hallucinations, consisting of hearing his name called while cutting grass and seeing ship mates.  He has maintained his marriage of 25 years, describing his marriage as "great." He reports that he has friends, enjoys fishing, and visits his relatives.  He has not had most of the symptoms described in the criteria for a 50 percent rating.  His affect has been found to be appropriate on examinations.  His speech has been appropriate.  Panic attacks have not occurred more than once per week.  SSA found above average immediate memory and no long term memory loss has been found.  His judgment and thinking have been intact and he has been able to maintain social relationships.  VA examiners have found that he does not have reduced reliability and productivity.  Further his GAF has consistently been in the mild range.

While the records reveal that he last worked in 2004 he had to quit following a back injury, and not as a result of his mental condition.  While the SSA adjudicator listed depression among the Veteran's severe disabilities, SSA's own examination showed findings of no more than moderate impairment in any area on functional assessment.  The evidence weighs against a finding that the Veteran's psychiatric disability has met or approximated the criteria for more than a 30 percent rating at any time during the appeal period.

VI.  Extraschedular consideration 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether the Veteran's appeal should be referred for consideration of an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bipolar disorder is specifically contemplated by the scheduler rating criteria, and no referral for extraschedular consideration is required.  The scheduler rating criteria specifically provide for disability ratings based on all effects of the disability on social and occupational functioning.  There is no evidence of other types of impaired function

In this case, considering the lay and medical evidence, the Veteran's bipolar disorder has been manifested by difficulty sleeping, irritability, episodic audio hallucinations, and depression.  These symptoms are part of the scheduler rating criteria.  The level of occupational and social impairment is explicitly part of the scheduler rating criteria.  In addition, the GAF scores are incorporated as part of the scheduler rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's psychiatric symptomatology is contemplated by the scheduler rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the scheduler rating criteria.  Mauerhan, 16 Vet. App. at 443.  Hence, referral is not warranted.

VI.  TDIU

Entitlement to TDIU is a potential element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The Veteran's service connected disabilities are evaluated at a combined 70 percent; thus meeting the percentage requirements for TDIU.  38 C.F.R. § 4.16(a) (2013).

The Veteran has asserted that he is unemployable due to the service connected psychiatric disabilities and sleep apnea.  The RO has recently denied the claim for TDIU, and the Veteran has not yet appealed that determination.  The evidence before the Board includes VA medical opinions that he is unemployed due to non-service connected back disability and that the service connected disabilities do not cause unemployability.  

Consistent with these opinions, SSA and VA records show that he last worked in 2004 when the back injury occurred.  SSA found the Veteran disabled due to a combination of service and non-service connected disabilities.  While the Veteran is competent to report that his service connected disabilities make it impossible to be employed.  His opinion is less probative than the opinions of the medical and occupational experts.  In addition to their greater expertise, they have personal interest in the outcome.  The Veteran has a financial interest in the result.  The most probative evidence is against the grant of TDIU.

			
ORDER

An initial rating of 30 percent for the service-connected psychiatric disability is granted effective September 11, 2009.

An initial rating in excess of 30 percent for the service-connected psychiatric disability, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


